                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION

                                       NO. 2:20-CV-79-FL


 TIMOTHY Z PLACE,                                )
                                                 )
                        Plaintiff,               )
                                                 )
       v.                                        )                     ORDER
                                                 )
 CHOWAN UNIVERSITY,                              )
                                                 )
                        Defendant.               )



       This matter is before the court on plaintiff’s motion to remand. (DE 9). The motion has

been briefed fully, and in this posture the issues raised are ripe for ruling. For the following

reasons, the motion is granted.

                                  STATEMENT OF THE CASE

       Plaintiff initiated this action on October 17, 2020, in Superior Court of Hertford County,

alleging that defendant wrongfully discharged him from his position as head football coach on the

basis of his handicap in violation of the public policy set forth in N.C. Gen. Stat. § 143–422.2

       On November 20, 2020, defendant filed notice of removal in this court pursuant to 28

U.S.C. § 1446, on the basis of federal question jurisdiction, under 28 U.S.C. § 1331. Defendant

asserts in its notice of removal that plaintiff’s claims arise under the laws of the United States,

specifically, the Family Medical Leave Act (“FMLA”) and the Americans with Disabilities Act of

1990 (“ADA”). Defendant filed answer that same day, followed by an amended answer on

November 25, 2020.




            Case 2:20-cv-00079-FL Document 12 Filed 06/15/21 Page 1 of 14
         Plaintiff filed the instant motion to remand on December 21, 2020, asserting that his well-

pleaded complaint did not present a federal question. Defendant responded in opposition on

January 11, 2021, and plaintiff did not reply.

                                           STATEMENT OF FACTS

         The facts alleged in plaintiff’s complaint may be summarized as follows. Plaintiff served

as the head football coach of defendant’s football program for eleven years. However, on October

15, 2019, he suffered a significant depressive episode, causing him to be unexpectedly absent from

his position. “Plaintiff subsequently submitted paperwork required for Family Medical Leave

Request and Approval,” through his medical provider on October 29, 2018, and was granted a term

of leave pursuant to the FMLA, by letter from defendant’s president. (Compl. ¶¶ 6-7). On

November 18, 2019, plaintiff provided defendant with a certificate of fitness to return to work,

signed by his medical provider. Plaintiff was informed that defendant would not allow him to

return to the position of head coach. The instant suit followed.1

                                           COURT’S DISCUSSION

A.       Motion to Remand

         1.       Standard of Review

         In any case removed from state court, “[i]f at any time before final judgment it appears that

the district court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. §

1447(c). “[I]t is the defendant who carries the burden of alleging in his notice of removal and, if

challenged, demonstrating the court’s jurisdiction over the matter.” Strawn v. AT & T Mobility



1
          This is not the first time that a suit filed by plaintiff on these facts has been before this court. Plaintiff’s
previous suit, Place v. Chowan University, No. 2:20-CV-6, was removed from Superior Court of Hertford County on
January 29, 2020, before plaintiff voluntarily dismissed his action pursuant to Rule 41(a)(1)(A)(i). In that complaint,
plaintiff specifically cited and relied upon provisions of the FMLA. See, e.g., Complaint at 3, Place v. Chowan
University, No. 2:20-CV-6 (E.D.N.C. Jan. 29, 2020), ECF No. 1-1 (citing 29 U.S.C. § 2617(2)).


                                                            2

              Case 2:20-cv-00079-FL Document 12 Filed 06/15/21 Page 2 of 14
LLC, 530 F.3d 293, 296 (4th Cir. 2008). “[R]emoval statutes must be construed narrowly, and

any doubt about the propriety of removal should be resolved in favor of remanding the case to

state court.” Barbour v. Int’l Union, 640 F.3d 599, 615 (4th Cir. 2011); see also Palisades

Collections LLC v. Shorts, 552 F.3d 327, 336 (4th Cir. 2008) (recognizing the court’s “duty to

construe removal jurisdiction strictly and resolve doubts in favor of remand”).

        2.      Analysis

        Under the federal removal statute, “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed by the defendant . . .

to the district court of the United States for the district and division embracing the place where

such action is pending.” 28 U.S.C. § 1441(a). As pertinent here, federal district courts “have

original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States,” known as federal question jurisdiction. 28 U.S.C. § 1331.

        “The presence or absence of federal-question jurisdiction is governed by the ‘well-pleaded

complaint rule,’ which provides that federal jurisdiction exists only when a federal question is

presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc. v. Williams,

482 U.S. 386, 392 (1987). The natural impact of this rule is that “plaintiff [is] the master of the

claim; he or she may avoid federal jurisdiction by exclusive reliance on state law.” Id.

Accordingly, the “first step” in examining the complaint “is to discern whether federal or state law

creates the cause of action.” Pinney v. Nokia, Inc., 402 F.3d 430, 442 (4th Cir. 2005) (quotation

omitted). In many instances, this will end the inquiry because “the vast majority of cases brought

under the general federal-question jurisdiction of the federal courts are those in which federal law

creates the cause of action.” Merrell Dow Pharms. Inc. v. Thompson, 478 U.S. 804, 808 (1986).




                                                    3

             Case 2:20-cv-00079-FL Document 12 Filed 06/15/21 Page 3 of 14
       However, even where a complaint facially presents only a state law cause of action, there

exists a “small class of ‘cases in which a well-pleaded complaint establishes . . . that the plaintiff’s

right to relief necessarily depends on resolution of a substantial question of federal law, in that

federal law is a necessary element of one of the well-pleaded . . . claims.’” Pinney, 402 F.3d at 442

(omissions in original) (quoting Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 808

(1988)); see also Gunn v. Minton, 568 U.S. 251, 258 (2013) (describing these types of cases as

belonging to a “slim category”). But “[t]he ‘mere presence of a federal issue in a state cause of

action’ is not enough to confer jurisdiction,” and “courts are to be cautious in exercising

jurisdiction of this type.” Burrell v. Bayer Corp., 918 F.3d 372, 380 (4th Cir. 2019) (quoting

Merrell Dow, 578 U.S. at 813); see also Grable & Sons Metal Prod., Inc. v. Darue Eng’g & Mfg.,

545 U.S. 308, 313 (2005) (“[E]ven when the state action discloses a contested and substantial

federal question, the exercise of federal jurisdiction is subject to a possible veto.”). The following

four factors should be examined: whether the “federal issue is: (1) necessarily raised, (2) actually

disputed, (3) substantial, and (4) capable of resolution in federal court without disrupting the

federal-state balance approved by Congress.” Gunn, 568 U.S. at 258.

       Here, the court only addresses the first factor as “[f]ederal jurisdiction will lie only if a case

meets all four requirements,” Pressl v. Appalachian Power Co., 842 F.3d 299, 303 (4th Cir. 2016),

and the instant case fails on the requirement that a federal issue is necessarily raised.

               a.      Necessarily Raised

        “A federal question is ‘necessarily raised’ . . . only if it is a ‘necessary element of one of

the well-pleaded state claims,’” meaning “[i]t is not enough that federal law becomes relevant by

virtue of a ‘defense . . . anticipated in the plaintiff’s complaint.’” Burrell, 918 F.3d at 381 (first

quoting Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Tr. for S. Cal., 463 U.S. 1, 23



                                                   4

          Case 2:20-cv-00079-FL Document 12 Filed 06/15/21 Page 4 of 14
(1983); and then id. at 14.). Further, “[a] federal question is . . . essential to resolving a state-law

claim . . . [if] every legal theory supporting the claim requires the resolution of a federal issue.”

Id. at 383 (quotation omitted); see also Pinney, 402 F.3d at 442 (“If a plaintiff can establish,

without the resolution of an issue of federal law, all of the essential elements of his state law claim,

then the claim does not necessarily depend on a question of federal law.”).

        Here, as guided by Burrell, the court “look[s] only to the necessary elements of [plaintiff’s]

causes of action to determine whether they raise federal questions under § 1331,” and, as was the

case in Pinney and Burrell, the court concludes here that “plaintiff[’s] state-law claims c[an] be

established without resort to federal law.” Burrell, 918 F.3d at 382 (citing Piney 402 F.3d at 443).

        Plaintiff asserts that his claim for relief arises from his “wrongful termination in violation

of . . . § 143-422.2” because he was terminated on the basis of “an actual ‘handicap’ or alternatively

a perceived ‘handicap’” and that defendant had no “legitimate legal reason for the plaintiff’s

termination.” (Compl. ¶¶ 15-18).

        Section 143-422.2, “known as North Carolina’s Equal Employment Practices Act

(NCEEPA),” states, in relevant part, that “[i]t is the public policy of this State to protect and

safeguard the right and opportunity of all persons to seek, obtain and hold employment without

discrimination or abridgement on account of race, religion, color, national origin, age, sex or

handicap.” Townsend v. Shook, 323 F. App’x 245, 251 (4th Cir. 2009) (quoting N.C. Gen. Stat.

§ 143-422.2(a)). While “[n]either the North Carolina Supreme Court nor the North Carolina Court

of Appeals has recognized a private cause of action under the NCEEPA,” Smith v. First Union

Nat. Bank, 202 F.3d 234, 247 (4th Cir. 2000), the United States Court of Appeals for the Fourth

Circuit has held that N.C. Gen. Stat. § 143-422.2 “does apply ‘to common law wrongful discharge

claims or in connection with other specific statutory remedies.’” McLean v. Patten Cmtys., Inc.,



                                                   5

          Case 2:20-cv-00079-FL Document 12 Filed 06/15/21 Page 5 of 14
332 F.3d 714, 720 (4th Cir. 2003) (quoting Smith, 202 F.3d at 247); see also Townsend, 323 F.

App’x at 251 (explaining that in McLean the Fourth Circuit “held that a plaintiff does have a

private cause of action under North Carolina common law for violation of public policy,

specifically [section 143-422.2]”). Accordingly, under North Carolina law, “while there may be a

right to terminate a contract at will for no reason, or for an arbitrary or irrational reason, there can

be no right to terminate such a contract for an unlawful reason or purpose that contravenes public

policy,” Coman v. Thomas Mfg. Co., 325 N.C. 172, 175 (1989) (quotation omitted), with one such

public policy being that encapsulated in the NCEEPA. See generally Amos v. Oakdale Knitting

Co., 331 N.C. 348, 353 (1992) (“At the very least public policy is violated when an employee is

fired in contravention of express policy declarations contained in the North Carolina General

Statutes.”)

       To establish wrongful discharge on account of his handicap, pursuant to and violative of

the public policy enumerated in N.C. Gen. Stat. § 143-422.2, plaintiff will either need to provide

“direct evidence of discrimination” on account of his alleged handicap or “establish a prima facie

case of discrimination.” Hardin v. Belmont Textile Mach. Co., 355 F. App’x 717, 721 (4th Cir.

2009) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973)). To establish a

prima facie case, plaintiff would need to demonstrate that

       (1) that he is a member of a protected class; (2) that he suffered from an adverse
       employment action; (3) that at the time the employer took the adverse employment
       action he was performing at a level that met his employer’s legitimate expectations;
       and (4) that the position was filled by a similarly qualified applicant outside the
       protected class.

Id. (quotation omitted); accord Hughes v. Bedsole, 48 F.3d 1376, 1383 (4th Cir. 1995) (utilizing

the same four prima facie elements for a claim of “wrongfully discharge[] . . . on the basis of

[plaintiff’s] sex in violation of the public policy enunciated in the North Carolina Equal

Employment Practices Act”); Henson v. Liggett Grp., Inc., 61 F.3d 270, 277 (4th Cir. 1995) (age
                                                   6

          Case 2:20-cv-00079-FL Document 12 Filed 06/15/21 Page 6 of 14
discrimination under NCEEPA).2 As to whether plaintiff is a member of a protected class — here,

a handicapped person in the language of § 143-422.2(a) — North Carolina courts look to the North

Carolina Persons With Disabilities Protection Act, N.C. Gen. Stat. § 168A-1, for guidance,

Simmons v. Chemol Corp., 137 N.C. App. 319, 322, (2000) (referencing the act’s previous name

of “North Carolina Handicapped Persons Protection Act”), which has a definition of “person with

a disability” similar to the ADA, Compare N.C. Gen. Stat. § 168A-3(7a), with 42 U.S.C. §

12101(1).

         The law, as set forth above, indicates that no federal issue would arise establishing the

necessary elements of plaintiff’s state law claim. Plaintiff has resort to a legal theory for his claim

of wrongful discharge that would not require resolution of a federal question. Plaintiff may be

able to prove that he is handicapped, within the meaning of state law under § 143-422.2, that

defendant’s conduct towards him constituted an adverse employment action under state law, that

he was meeting his employer’s legitimate expectations of performance, as that term is interpreted

under state law, and that he was replaced by a similarly qualified applicant that was not

handicapped, all without resort to federal law. Although North Carolina courts “look to federal

decisions for guidance in establishing evidentiary standards and principles of law to be applied in

discrimination cases,” N.C. Dept. of Corr. v. Gibson, 308 N.C. 131, 133 (1983) (citing N.C. Gen.

Stat. § 143-422.2), this does not convert state law claims borrowing that framework into a federal

issue or one that requires construction or interpretation of federal law.3


2
         These familiar elements stem, of course, from McDonnell Douglas Corp. v. Green, 411 U.S. 792, (1973),
and are “a familiar way to resolve claims arising under federal employment discrimination laws.” See Laird v. Fairfax
County, 978 F.3d 887, 892 (4th Cir. 2020). This is because the North Carolina Supreme Court has held that it “look[s]
to federal decisions for guidance in establishing evidentiary standards and principles of law to be applied in
discrimination cases.” N.C. Dep’t of Corr. v. Gibson, 308 N.C. 131, 136 (1983).
3
          A conclusion to the contrary would result in a flood of state cases into the federal system by mere dint of
state entities relying on the vast body of established legal principles regarding federal statutes in interpreting their own
similar state statutes. See, e.g., Grable, 545 U.S. at 319 (“A general rule of exercising federal jurisdiction over state

                                                             7

            Case 2:20-cv-00079-FL Document 12 Filed 06/15/21 Page 7 of 14
         Defendant seemingly concedes that North Carolina courts’ reliance on federal principles

of law for this type of claim does not convert plaintiff’s claim of wrongful discharge under state

law and public policy into one falling under the court’s jurisdiction.                           Instead, defendant

characterizes plaintiff’s claim differently, asserting that “[p]laintiff’s theory of liability is

predicated upon [p]laintiff’s allegations that [defendant] ‘ignored’ [p]laintiff’s compliance with

the FMLA and, instead, ‘by and through its actions or inactions . . . terminated the [p]laintiff from

all employment with said [U]niversity.” (Def.’s Resp. (DE 11) at 9 (omission in original) (quoting

Compl. ¶ 13)).

          The court, however, disagrees with defendant’s assertion that “[p]laintiff’s wrongful

discharge claim cannot be established without resolving . . . whether [defendant] violated the

FMLA.” id. Instead, the court concludes that the well-pleaded complaint does not necessarily

raise an issue of the construction of the FMLA and that accepting defendant’s argument would

impermissibly base federal jurisdiction on a potential defense that may raise a federal question.

See, e.g., Franchise Tax Bd., 463 U.S. at 10 (“[A] federal court does not have original jurisdiction

over a case in which the complaint presents a state-law cause of action, but also asserts that federal

law deprives the defendant of a defense he may raise, or that a federal defense the defendant may

raise is not sufficient to defeat the claim.”).

         The complaint unquestionably references the FMLA, repeatedly, in its general factual

allegations, including references to plaintiff’s submission of an FMLA request, grant of that

request, and plaintiff’s purported “fulfill[ment] of the obligations required of him under the Family

Medical Leave Act to return to his position,” which defendant allegedly ignored. (Compl. ¶¶ 6, 8,



claims resting on federal mislabeling and other statutory violations would thus have heralded a potentially enormous
shift of traditionally state cases into federal courts.”). Such a result is in plain tension with the federalism concerns
girding removal jurisdiction. See generally Common Cause v. Lewis, 956 F.3d 246, 252 (4th Cir. 2020) (“[R]emoval
jurisdiction raises significant federalism concerns.”).

                                                           8

            Case 2:20-cv-00079-FL Document 12 Filed 06/15/21 Page 8 of 14
12-13). However, as already noted, plaintiff’s right to relief on his state law claim will not require

resolution of whether defendant actually violated the FMLA. See, e.g., Burrell, 918 F.3d at 381

(explaining that the fact that a complaint is “‘replete’ with federal-law references” does not mean

that § 1331 jurisdiction is proper). Rather, defendant’s compliance or non-compliance with the

FMLA may be resolved independently of the issue of whether the reason plaintiff was terminated

was impermissible under North Carolina public policy.

       With this in mind, plaintiff’s factual allegations regarding the FMLA appear to be attempts

to proactively negate defendant’s argument that plaintiff’s termination was due to his failure to

adhere to the FMLA. (See, e.g., Answer ¶ 12 (alleging that plaintiff was informed of the expiration

of his FMLA but that he “failed to respond” (emphasis in original)). For example, plaintiff’s

allegation that he fulfilled his obligations under the FMLA required to return to his position, when

read in conjunction with assertion that defendant lacked a legal reason to fire him, discloses a

potential, preemptive attempt to stave off arguments regarding his perceived failures under that

federal statute and highlight that the only reason he could have been fired was on the basis of his

handicap. This, of course, is the exact kind of anticipation by a complaint of a defense raising

potential federal issues that federal courts have repeatedly stated does not bring the relevant claim

under the court’s § 1331 jurisdiction. See, e.g., Merrell Dow, 478 U.S. at 808 (“A defense that

raises a federal question is inadequate to confer federal jurisdiction.”); Pinney, 402 F.3d at 446

(“‘[A] case may not be removed to federal court on the basis of a federal defense’ . . . even if the

complaint begs the assertion of the defense, and even if ‘the defense is the only question truly at

issue in the case.’” (quoting Franchise Tax Bd., 463 U.S. at 14)).

       Alternatively, such allegations, even if they were construed as asserting “that the

defendant’s conduct also contravened federal law,” may have been included merely “for



                                                  9

          Case 2:20-cv-00079-FL Document 12 Filed 06/15/21 Page 9 of 14
atmospheric reasons.” Virginia ex rel. Hunter Lab’ys, L.L.C. v. Virginia, 828 F.3d 281, 288 (4th

Cir. 2016) (citing Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Manning, 136 S. Ct. 1562, 1568,

1574-75 (2016)). Even if this were true, the instant suit “would not arise under federal law,”

however, “‘because the plaintiff can get all the relief he seeks just by showing [breach of state

law],’ without proving that the defendant violated federal law.” Id. (quoting Merrill Lynch, 136 S.

Ct. at 1569).

         In addition, the court does not have jurisdiction merely on account of plaintiff’s admittedly

inadvertent inclusion of a paragraph from his previously removed complaint requesting “all costs

and reasonable attorney’s fees pursuant to the applicable provisions of the Family Medical Leave

Act.”4 (See Compl. at 4; Pl.’s Mem. Supp. (DE 10) at 2-3 (“Plaintiff concedes that he inadvertently

included in the prayer for relief language seeking attorney’s fees funder the FMLA . . . .”). Basing

jurisdiction on such an admitted mistake would serve no federal interest, and, more importantly,

does not indicate that his state law wrongful discharge claim, on its own, could not be resolved

without resort to federal law. See Mulcahey v. Columbia Organic Chemicals Co., 29 F.3d 148,

153 (4th Cir. 1994) (“[I]f a claim is supported not only by a theory establishing federal subject

matter jurisdiction but also by an alternative theory which would not establish such jurisdiction,

then federal subject matter jurisdiction does not exist.”)

         At bottom, the references to the FMLA in plaintiff’s complaint do not allow the court to

exercise jurisdiction under § 1331 because they, inter alia, fail to meet the requirement that a

federal issue is necessarily raised by plaintiff’s cause of action. This is because the FMLA issues

are not a necessary element of plaintiff’s claim of wrongful discharge in violation of section 143-


4
          Hopefully, this case serves as a lesson to plaintiff’s counsel on the cost of such “inadvertence” and the pitfalls
of copying over the text of one complaint to another, as was seemingly done between the complaints in this case and
the previously removed case. Compare Complaint ¶ 1-33, Place v. Chowan University, No. 2:20-CV-6 (E.D.N.C.
Jan. 29, 2020), ECF No. 1-1, with (Compl. ¶¶ 1-23).

                                                            10

           Case 2:20-cv-00079-FL Document 12 Filed 06/15/21 Page 10 of 14
422.2’s public policy. Accordingly, federal question jurisdiction does not exist in the instant suit

based on plaintiff’s well-pleaded complaint.

        Defendant also argues in the alternative that “it is indisputable” that “[p]laintiff’s right to

relief depends on interpretation of the ADA.” (Def.’s Resp. (DE 11) at 9-10). While the complaint

makes no reference to the ADA or to the “interactive process,” defendant asserts, relying solely

on citations to its own answer, (see, e.g., Def.’s Resp. (DE 11) at 6, 9), that the federal issue raised

by the complaint is “whether [p]laintiff refused to engage in the interactive process and voluntarily

resigned his employment (as opposed to being terminated, as [p]laintiff alleges).” Id. at 10. As

with its claim that the FMLA and its interpretation are significantly and necessarily raised by

plaintiff’s complaint, defendant mistakenly relies on its anticipated defense to why plaintiff’s

employment ended. This again is not enough to merit federal jurisdiction, see, e.g., Louisville &

Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908), and, in this instance, would require the

court to rely impermissibly on defendant’s statement of plaintiff’s claim, see Burrell, 918 F.3d at

378 (“Under the well-pleaded complaint rule . . . [the court’s] § 1331 inquiry is limited to the

plaintiff’s statement of his own claim . . . .”). The court concludes that plaintiff’s right to relief

does not necessarily depend on resolution of a substantial question of the ADA, which is

unmentioned in the well-pleaded complaint.5

        Defendant explains this absence by invocation of the artful pleading doctrine as a basis for

removal in its notice of removal. (Notice of Removal (DE 1) ¶¶ 20-22). The court cannot agree

that the doctrine is relevant here.




5
        Moreover, North Carolina courts “have previously held that N.C. Gen.Stat. § 143–422.2 does not impose a
corresponding duty of reasonable accommodation by an employer.” Head v. Adams Farm Living, Inc., 242 N.C. App.
546, 553, 775 S.E.2d 904, 909 (2015).


                                                      11

          Case 2:20-cv-00079-FL Document 12 Filed 06/15/21 Page 11 of 14
       That doctrine is “an ‘independent corollary’ to the well-pleaded complaint rule” that stands

for the “principle that ‘a plaintiff may not defeat removal by omitting to plead necessary federal

questions.’” Rivet v. Regions Bank of La., 522 U.S. 470, 475 (1998) (quoting Franchise Tax Bd.,

463 U.S. at 22). “If a court concludes that a plaintiff has ‘artfully pleaded’ claims in this fashion,

it may uphold removal even though no federal question appears on the face of the plaintiff’s

complaint.” Id.

       However, the doctrine is primarily used “where federal law completely preempts a

plaintiff’s state-law claim.”6 Id.; see also Caterpillar, 482 U.S. at 397 n.11 (“Although

‘occasionally the removal court will seek to determine whether the real nature of the claim is

federal, regardless of plaintiff’s characterization, . . . most of them correctly confine this practice

to areas of the law pre-empted by federal substantive law.’” (omission in original) (quoting

Federated Dept. Stores, Inc. v. Moitie, 452 U.S. 394, 410 n.6 (1981) (Brennan, J., dissenting))).

Further, “[t]he ‘artful pleading’ doctrine cannot be invoked” where a removing defendant

“attempts to justify removal on the basis of facts not alleged in the complaint.” Caterpillar, 482

U.S. at 397; see also Merrell Dow, 478 U.S. at 809 n.6 (“Jurisdiction may not be sustained on a

theory that the plaintiff has not advanced.”).

       Here, because the type of preemption concerning courts invoking the artful pleading

doctrine is not raised by defendant and because defendant attempts to justify removal based on

facts alleged in its own answer rather than the complaint, the artful pleading doctrine is

inapplicable. Defendant’s citation to the non-binding district court order in Childress v. Charles

L. Burks & Co., No.4:95CV00148, 1995 U.S. Dist. LEXIS 16142, at *1 (M.D.N.C. Sep. 25,




6
       Defendant does not argue that plaintiff’s wrongful discharge claim is preempted by federal law.

                                                      12

         Case 2:20-cv-00079-FL Document 12 Filed 06/15/21 Page 12 of 14
1995),7 is particularly unavailing given that the Second Circuit, the law of which Childress relied

upon, has since clarified that the artful pleading rule applies where “Congress has either (1) so

completely preempted, or entirely substituted, a federal law cause of action for a state one that

plaintiff cannot avoid removal by declining to plead ‘necessary federal questions,’ or (2) expressly

provided for the removal of particular actions asserting state law claims in state court.” Romano

v. Kazacos, 609 F.3d 512, 519 (2d Cir. 2010) (quoting Rivet, 522 U.S. at 475). This is such a case

where “it makes little sense to suggest that the plaintiff acts ‘fraudulently’ if he chooses to proceed

under state law in state court rather than under federal law in federal court.” See Moitie, 452 U.S.

at 408 n.3 (Brennan, J., dissenting), cited with approval by Christianson v. Colt Indus. Operating

Corp., 486 U.S. 800, 809 n.3 (1988).

       In sum, remand is proper here because the court lacks subject matter jurisdiction over

plaintiff’s claim and this civil action because plaintiff’s cause of action is not created by federal

law and does not fall into the small class of cases in which the complaint establishes that plaintiff’s

right to relief necessarily depends on resolution of a substantial question of federal law.

                                              CONCLUSION

       Based on the foregoing, this case is REMANDED to the General Court of Justice, Superior

Court Division, Hertford County, North Carolina, for further proceedings, pursuant 28 U.S.C. §

1447(c). The clerk is DIRECTED to transmit a certified copy of this order to the clerk of the

General Court of Justice, Superior Court Division, Hertford County, North Carolina, and to file in

this case a copy of the clerk’s transmittal letter with certified copy of the instant order. The clerk

is further DIRECTED to close this case.




7
       A Westlaw citation is not available.


                                                  13

         Case 2:20-cv-00079-FL Document 12 Filed 06/15/21 Page 13 of 14
SO ORDERED, this the 15th day of June, 2021.




                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                    14

 Case 2:20-cv-00079-FL Document 12 Filed 06/15/21 Page 14 of 14
